ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Consideration Pilot Program 2.0 (AFCP 2.0)
The request for a AFCP 2.0 filed on 1/21/2022 is acknowledged. However, the amendment will not be enter because the amended claims would not overcome all of the rejections in the Final Office Action. 

Response to Arguments
Applicant's arguments filed 1/31.2022 have been fully considered but they are not persuasive. 
Regarding reference Kitamura (US 2017/0282420), in order to establish the priority date of August 30, 2018 as in the Japanese application, a copy of an English translation of the Japanese application is needed.  In order to disqualify this reference as prior art under 102(a) or 103(a), a 132 Affidavit under 37 CFR 1.132 is needed.  
The Applicants further argued that the prior art fails to disclose: “a compression-molding machine including a turret 3 horizontally rotates about the upright shaft 2, wherein the turret 3 includes a table 31 with a plurality of die bores 4, an upper punch retaining portion 32, and a 
However, these limitations are disclosed in Kitamura et al. (2017/0282420) and Vandenbroucke et al. (2016/0243781).  Please see below for these limitations as disclosed in Figure 1 of Kitamura et al.:


    PNG
    media_image1.png
    156
    284
    media_image1.png
    Greyscale


And also in Figure 1 of Vandenbroucke et al.: 

    PNG
    media_image2.png
    163
    206
    media_image2.png
    Greyscale

Wherein the rotary tablet press (6) comprising a die plate a housing 61 and a turret 62, in which a die table 63 includes a plurality of dies 66 and corresponding upper and lower punches 64, 65. 
The Applicant further argued that even if certain limitations are functional language, they are not inherently disclosed in the structure and the actual disclosure from the cited art is needed.  
In regard to the limitations that the “the powdery-material feeding device is configured to continuously or intermittently feed the filling device with mixed-powdery materials including a plurality of powdery materials while the molding machine is in the operation without stopping the displacement of the filling device and the compression by the upper punch and the lower punch.”  This limitation does not require additional structures, and both Kitamura et al. and Vandenbroucke et al. are capable of controlling the feeding of powder material during the compression process, so that appropriate amount of powder material is added in order for the product to be formed properly.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743